Citation Nr: 0726461	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  02-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for substance abuse as 
secondary to PTSD.

3.  Entitlement to a compensable evaluation for scarring 
secondary to facial acne.

4.  Entitlement to a compensable evaluation for a left 
varicocele.

5.  Entitlement to a compensable evaluation for right ear 
hearing loss.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1963 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board videoconference hearing in February 
2005.  

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for substance abuse, 
entitlement to an initial compensable evaluation for right 
ear hearing loss and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the veteran if any further action is 
required on his part.  


FINDINGS OF FACT

1.  The service-connected scarring secondary to facial acne 
is not manifested by disfigurement and no more than one 
criteria of disfigurement.  

2.  The service-connected left varicocele is manifested by 
complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for facial acne 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § 4.118 Diagnostic Code 7800 
(2006).

2.  The criteria for a compensable rating for a left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
4.115b Diagnostic Code 7529 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in June 2005, 
December 2005, April 2006 and July 2006 VCAA letters informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought and the 
responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the June 2005 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review of the issues decided herein to 
send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the June 2005, December 2005, 
April 2006 and July 2006 VCAA letters, and was provided with 
notice of the types of evidence necessary to establish any 
disability rating and/or the effective date in the April 2006 
VCAA letter.  The appellant's status as a veteran has never 
been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  Social Security records have been received 
and associated with the claims file.  The veteran has been 
afforded appropriate VA examinations.  The Board finds the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.


General increased ratings criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Entitlement to a compensable evaluation for facial acne.

Factual background

On VA examination in January 2002, the veteran reported that 
he had acneiform rash of his face.  He was taking Retin-A at 
the time of the examination.  Physical examination revealed a 
2.5 centimeter by 1 centimeter dark scar below the left jaw 
line which was hidden in the fold of the jaw.  There was a 
1.5 centimeter by 0.5 centimeter faint scar below the left 
zygoma.  There was no underlying tissue loss, disfigurement, 
limitation of function, ulcerations, breakdown, inflammation, 
edema, keloid formation or burn.  The examiner noted that the 
veteran had small sized and almost imperceptible scarring of 
the face.  The diagnosis was facial acne.  

The veteran testified before the undersigned in February 2005 
that he did not have acne but actually had a scar on the face 
where he was hit by a recoiling artillery piece.  He reported 
that the scar itself was tender all the time and would 
occasionally swell up.  

The clinical records during the pertinent time period 
reference skin complaints but these were on the arms, legs, 
and back.  The clinical records were silent as to complaints 
of, diagnosis of or treatment for facial acne.  

Criteria

Service connection for scarring secondary to facial acne was 
granted in February 1985.  A non-compensable evaluation was 
assigned.  In September 2001, the veteran submitted a claim 
of entitlement to an increased rating for the scarring 
secondary to facial acne.  

The Board notes that effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities.  
See Diagnostic Code Series 7800, 67 Fed. Reg. 49596 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2006).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  Id.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Since the veteran's claim was pending prior to the 
effective date of the new criteria, both the old and new 
regulations apply.  The service-connected scarring secondary 
to acne has been considered by the RO under both the old and 
revised regulations.  Therefore, the Board may proceed with a 
decision in this case without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Historically, the veteran's service-connected skin disorder 
has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7800. 

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
a noncompensable rating was warranted for disfiguring scars 
of the head, face or neck if the disfigurement was slight.  A 
10 percent evaluation was warranted if the disfigurement was 
moderate.  A 30 percent rating was warranted for severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating was warranted in the case of scarring which 
was completely disfiguring or resulted in an exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

A note following Diagnostic Code 7800 provided that the 10 
percent rating might be increased to 30 percent, the 30 
percent to 50 percent and the 50 percent to 80 percent if in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, could be submitted with several 
unretouched photographs for rating by the central office.

Effective August 30, 2002, the revised criteria for 
Diagnostic Code 7800 (Disfigurement of the head, face or 
neck) provide that a 10 percent evaluation is warranted for 
one characteristic of disfigurement.  A 30 percent evaluation 
is warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement. 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2006).

The new criteria provide some clarification and definitions 
which are useful in this context.  Under note (1), the eight 
characteristics of disfigurement for purposes of evaluation 
under Diagnostic Code 7800, are: a scar 5 or more inches (13 
or more centimeters) in length; scar at least one-quarter 
inch (0.6 centimeters) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters.); skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Under note (3), the adjudicator is required to 
take into consideration un-retouched color photographs when 
evaluating scars under these criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006). 

Analysis

The Board finds that a compensable evaluation for the 
scarring secondary to facial acne is not warranted when the 
disability is evaluated under the previous version of 
Diagnostic Code 7800.  There is no evidence of record which 
indicates that the service-connected disability results in 
any impairment greater than slight disfigurement.  The 
examiner who conducted the January 2002 VA examination 
specifically found that no disfigurement was present at that 
time.  There is no evidence of record indicating that the 
scarring affected the eyelids, lips or auricles.  The veteran 
has not alleged that the service-connected disability is 
disfiguring.  

The Board finds that a compensable evaluation is not 
warranted when the disability is evaluated under the current 
version of Diagnostic Code 7800.  As noted above, the 
examiner who conducted the January 2002 VA examination 
specifically noted that no disfigurement was present at that 
time.  Furthermore, there is no evidence of record 
demonstrating that the service-connected scarring secondary 
to facial acne was productive of any tissue loss or 
distortion of features.  Only one characteristic of 
disfigurement was present at the time of the January 2002 VA 
examination, a scar which was at least one-quarter inch (0.6 
centimeters) wide at widest part.  However, there is even a 
question as to whether this scar was part of the disability 
on appeal.  The Board notes the veteran testified that his 
service-connected facial acne was really just a single scar 
which was the result of being struck in the face with an 
artillery breechblock.  He alleged that this scar was tender.  
The Board further notes, however, that service connection for 
residuals of a cut under the left eye as a result of being 
knocked down by a cannon had previously been denied.  The 
scar below the left jaw line, 2.5 x 1 cm, is not shown to be 
the result of facial acne.  A compensable evaluation is not 
warranted for this scar of the neck.

The Board finds that the symptomatology attributed to the 
service-connected scarring secondary to facial acne more 
nearly approximates a non-compensable evaluation under either 
the previous or current versions of Diagnostic Code 7800.  


Entitlement to a compensable evaluation for a left 
varicocele.

Factual background

The veteran submitted his claim for an increased rating in 
December 2002.  

A VA clinical record dated in December 2002 indicates that 
physical examination at that time revealed a left Grade II 
varicocele.  

The veteran testified before the undersigned in February 2005 
that he experienced pain and swelling in his testicle.  He 
complained of urinary problems including difficulty in 
starting to urinate and problems with control as well as 
urinary tract infections.  He also reported intermittent 
minor incontinence.  

A private clinical record dated in June 2005 indicates the 
veteran sought treatment for recurrent urinary tract 
infections with gross microscopic hematuria and severe lower 
urinary tract symptoms.  Physical examination revealed a left 
varicocele.  Clinical urinalysis was essentially negative.  
Voiding studies were of a poor quality.  No diagnosis was 
made.  

In July 2005, the veteran underwent surgery as a result of 
severe lower urinary tract symptoms with bladder outlet 
obstructive symptoms.  He also reported left testalgia and 
was noted to have a varicocele.  The post-operative diagnoses 
were no bladder tumors, slightly enlarged prostate and 
history of constipation.  

On VA examination in August 2006, it was noted that the 
veteran complained of bilateral testalgia.  He also 
complained of occasional scrotal swelling.  He reported 
dysuria and difficulty voiding.  Physical examination 
revealed that the left testis was atrophic and softer than 
the right.  A Grade II varicocele was present and tender to 
palpation.  There were no signs of infection.  The diagnosis 
was left varicocele Grade II.  The examiner noted that the 
varicocele was most likely not the cause of the veteran's 
voiding dysfunction.  In an August 2006 addendum to the 
examination report, the examiner opined that the veteran's 
symptoms referable to the urinary tract to include bilateral 
testalgia, dysuria and difficulty voiding were not likely due 
to the varicocele.  The examiner noted that, although a 
varicocele can cause testalgia, the resulting testalgia would 
be unilateral on the side of the varicocele.  The veteran 
complained of bilateral testalgia.  The examiner opined that 
the veteran's genitourinary symptoms were more suggestive of 
chronic bacterial prostatitis.  

Criteria

The rating schedule does not contain an entry for varicocele.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The Board notes that during the appeal period, the veteran's 
left varicocele was rated by analogy to the rating code for 
prostate gland injuries, infections,  and hypertrophy.  See 
38 C.F.R. § 4.115b, Code 7527.

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)). Given this definition the 
Board finds that 38 C.F.R. § 4.115b, Diagnostic Code 7529 is 
the most appropriate rating code for the evaluation of the 
veteran's disability.  This diagnostic code provides the 
rating criteria for benign neoplasms of the genitourinary 
system.  

Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Voiding 
dysfunctions are evaluated according to urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Benign neoplasms of the genitourinary system are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Diagnostic Code 7529.  As there is no evidence 
of renal dysfunction attributable to the veteran's 
varicocele, the Board will evaluate the veteran's disability 
as a voiding dysfunction.

Urine leakage which requires the wearing of absorbent 
materials which must be changed more than four times per day 
is evaluated as 60 percent disabling.  Urine leakage which 
requires the wearing of absorbent materials which must be 
changed two to four times per day is evaluated as 40 percent 
disabling.  The wearing of absorbent materials which must be 
changed less than two times per day is evaluated as 20 
percent disabling.  38 C.F.R. § 4.115a.  

Urinary frequency that results in daytime voiding intervals 
of less than one hour, or awakening to void five or more 
times per night is evaluated as 40 percent disabling.  A 
daytime voiding interval of between one and two hours, or 
awakening to void three or four times per night merits a 20 
percent evaluation.  The veteran may also receive an 
increased rating to 30 percent for urinary retention 
requiring intermittent or continuous catheterization.  38 
C.F.R. § 4.115a.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is evaluated as 30 
percent disabling.  Marked obstructive symptomatology such as 
hesitancy, slow or weak stream, or decreased force of stream 
with any one or combination of the following symptoms is 
evaluated as 10 percent disabling.  These symptoms include 
post void residuals greater than 150 cc., markedly diminished 
peak flow rate, recurrent urinary tract infections, and 
stricture disease requiring periodic dilation every two to 
three months.  Obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times a 
year is evaluated as zero percent disabling.  38 C.F.R. § 
4.115a.

Analysis

The Board finds that an increased rating is not warranted for 
the left varicocele when it is evaluated based on urine 
leakage.  The veteran testified before the undersigned that 
he experienced minor urine leakage.  He did not indicate that 
the symptoms required him to wear absorbent materials and 
there is no other evidence of record which indicates that the 
veteran was incontinent or had to wear absorbent materials.  
The symptoms testified to by the veteran do not equate to a 
compensable evaluation based on urine leakage.  

The Board finds that an increased rating for the left 
varicocele is not warranted when the disability is evaluated 
as urinary frequency.  There is no evidence of record which 
indicates that the service-connected disability is manifested 
by a daytime voiding interval of three hours or less nor any 
evidence that the veteran had to wake up at night to void at 
least two times per night or more.  

The Board finds that an increased rating for the left 
varicocele is not warranted when the disability is evaluated 
as obstructive voiding.  The veteran testified before the 
undersigned that he had difficulty initiating his stream and 
with control.  The Board notes, however, that the examiner 
who conducted the most recent VA examination in August 2006 
specifically found that the veteran's symptoms referable to 
the urinary tract to include difficulty voiding were not 
likely due to the varicocele but rather due to a non-service 
connected disorder.  There is no other evidence of record 
which indicates that the service-connected disability is 
manifested by any obstructive voiding.  Even if the Board 
were to rate the service-connected left varicocele under 
Diagnostic Code 7527, prostate gland injuries, infections, 
hypertrophy, postoperative residuals, which provides for 
rating as voiding dysfunction or urinary tract infection, a 
basis for a compensable evaluation would not be presented.  A 
10 percent evaluation for urinary tract infection requires 
long-term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management.  
According to the August 2006 VA examination addendum, the 
veteran's genitourinary symptoms are suggestive of chronic 
bacterial prostatitis.  As there is no basis to attribute any 
urinary tract infections to the service-connected left 
varicocele, a basis for a compensable evaluation under 
Diagnostic Code 7527 is not presented.

The Board finds that the symptomatology attributed to the 
service-connected left varicocele more nearly approximates a 
noncompensable evaluation under Diagnostic Code 7529.  

Conclusion

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against increased ratings for scarring secondary 
to facial acne and left varicocele.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable evaluation for scarring 
secondary to facial acne is not warranted.  The appeal is 
denied.  

Entitlement to a compensable evaluation for a left varicocele 
is not warranted.  The appeal is denied.  


REMAND

According to the generally applicable law with regard to a 
claim for service connection for PTSD, a valid claim for this 
condition requires medical evidence establishing a diagnosis 
of the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV), credible supporting evidence that the claimed 
in-service stressor occurred, and a link, established by 
medical evidence, between the current symptomatology and an 
in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran has claimed that he has PTSD as a result of two 
stressful incidents which occurred during active duty.  The 
first incident was when the veteran was allegedly hit in the 
face by the breech block of a howitzer which knocked the 
veteran out and caused a cut under the eye.  He has alleged 
that the incident occurred between March and August of 1965.  
The veteran has submitted two buddy statements in support of 
this claim.  C.C. reported that he actually witnessed the 
veteran being struck by the artillery piece.  G.W.P. reported 
that he also had knowledge of the incident but did not 
indicate that he actually witnessed the accident.  
Subsequently, G.W.P. wrote that he actually witnessed the 
veteran being struck by the artillery piece.  The service 
records document that both C.C. and G.W.P. served with the 
veteran while he was on active duty.  The service medical 
records are silent as to the alleged injury.  The Board finds 
that the veteran's allegations together with the buddy 
statements are sufficient to demonstrate that some sort of 
accident involving the veteran being struck by an artillery 
piece actually occurred although the extent of the injuries 
as a result of the accident are not known.  The witnesses 
reported a cut on the face and loss of consciousness but the 
service medical records do not indicate in any way that the 
veteran was treated for a head injury.  The veteran has not 
been afforded a VA examination for his PTSD which is based 
solely on verified stressors.  The Board finds the veteran 
should be afforded a VA examination to determine if he 
currently has PTSD as a result of this verified in-service 
stressor (and any other subsequently verified stressor).  

The veteran also claimed that he was sexually assaulted by 
two fellow inmates while imprisoned in the stockade.  In 
December 2002, R.N. reported that he was confined with the 
veteran at the time of the attack and that he witnessed the 
veteran being punched and choked.  In January 2005 R.N. wrote 
that he observed the veteran being sexually harassed by his 
cellmates.  He also wrote that he knew the veteran had been 
raped in prison because, although the veteran would not talk 
about it, the author observed scratches and choke marks on 
the veteran's neck.  He wrote that the prisoners who 
assaulted the veteran also bragged about the attack.  VA has 
been unable to verify that R.N. was actually incarcerated 
with the veteran at the time of the alleged attack.  R.N.'s 
allegations are not sufficient to verify the alleged sexual 
assault.  However, the veteran has also pointed out other 
evidence which he claims provides verification of the claimed 
attack.  The veteran has alleged that, as a result of the 
attack, he sought help from a social worker who referred him 
to a psychiatrist but the veteran did not keep the 
appointment.  The service medical records document that the 
veteran was seen on April 27, 1965 by a social work 
specialist and that he was referred to a psychiatrist but did 
not appear for the appointment.  The reason for the 
consultation with the social worker is not set out.  The 
veteran has also informed private medical professionals that, 
as a result of the attack, his military performance declined.  

Under 38 C.F.R. § 3.304(f)(3), where a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 67 Fed Reg. 10,330-10,332 
(March 7, 2002) (later codified at 38 C.F.R. § 3.304(f)(3)).  

As a general principle, it has been held that "[a]n opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor."  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  
But in YR v. West, 11 Vet. App. 393 (1998), the Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.

Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis, for personal-assault cases, the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  To the contrary, 38 
C.F.R. § 3.304(f) expressly indicates that VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that an alleged personal assault occurred.

Furthermore, as the comments set forth in the final version 
of section 3.304(f) state, this type of opinion may be of 
value in resolving a claim, but is in no way binding or a 
substitute for adjudicative judgment.  ("Such an opinion 
could corroborate the claimant's account of the stressor 
incident.  In certain cases, the opinion of such a 
professional could help interpret the evidence so that the VA 
decision maker can better understand it.  Opinions given by 
such professionals are not binding upon VA, but instead are 
weighed along with all the evidence provided.").  67 Fed. 
Reg. 10,330 (March 7, 2002) (later codified at 38 C.F.R. § 
3.304(f)(3)). 

Additional comments clarify the extent to which a post-hoc 
opinion as to occurrence of a claimed in-service stressful 
event is probative medical evidence:  "In diagnosing PTSD, 
doctors typically rely on the unverified stressor information 
provided by the patient.  Therefore, a doctor's recitation of 
a veteran-patient's statements is no more probative than the 
veteran-patient's statements made to VA.  [Consequently], VA 
is not required to accept a doctor's diagnosis of PTSD due to 
a personal assault as proof that the stressor occurred or 
that the PTSD is service connected.  If, however, VA finds 
that a doctor's diagnosis of PTSD due to a personal assault 
is ... 'competent and credible' and there is no evidence to 
the contrary in the record, in all likelihood, such an 
opinion would constitute competent medical evidence."  See 
again, 67 Fed. Reg. 10,330- 31.

Accordingly, an opinion should be obtained from another VA 
mental health treatment professional as to whether, based on 
the entire evidence of record, there is substantiation for 
the occurrence of the claimed personal assault which 
reportedly occurred while the veteran was incarcerated in 
1965.  In the event that this stressor is also corroborated, 
this information should be relayed to the VA examiner who is 
to conduct the VA PTSD examination as set out above.  

The veteran has claimed entitlement to service connection for 
substance abuse claimed as secondary to PTSD.  The Board 
finds that this issue is inextricably intertwined with the 
claim of entitlement to service connection for PTSD which is 
being remanded by this decision.  Therefore the claim of 
entitlement to service connection for substance abuse must 
also be remanded.  

In October 2005, the RO granted service connection for right 
ear hearing loss and assigned a non-compensable evaluation.  
In February 2006, the veteran submitted a notice of 
disagreement with the initial disability evaluation assigned 
by the RO in October 2005.  The Board notes that a statement 
of the case has not been sent to the veteran regarding the 
claim.  In cases like this, the Board must remand the matter 
for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The veteran has claimed entitlement to TDIU.  The Board finds 
that this issue is inextricably intertwined with the current 
appeals being remanded by this decision.  Therefore, the 
claim of entitlement to TDIU must also be remanded back to 
the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the 
claim of entitlement to an initial 
compensable evaluation for right ear 
hearing loss.  

2.  Arrange for the claims files (to 
include service personnel records and 
service medical records) to be reviewed 
by an appropriate mental health 
professional for an opinion as to whether 
there is evidence of behavioral changes 
indicating that a personal/sexual assault 
occurred.  A detailed rationale for all 
opinions expressed should be furnished.

3.  After the above has been completed to 
the extent possible, afforded the veteran 
a VA psychiatric examination.  The claims 
file and a list of the stressor(s) found 
to be corroborated by the evidence must 
be provided to the examiner for review.  
(The Board notes that one of the 
veteran's stressors of being struck in 
the face by an artillery piece has 
already been objectively confirmed but 
the extent of the injuries as a result of 
the accident have not been quantified.)  
All findings should be reported in 
detail.  Any further indicated special 
studies, including any appropriate 
psychological tests, should be conducted.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should clearly 
indicate whether the veteran has a mental 
disorder due to military service.  The 
examiner should be instructed that only 
the verified event(s) listed by the RO 
may be considered as a stressor(s) for 
use as a diagnosis of PTSD.  The examiner 
should utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  As to any mental disorder 
other than PTSD, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such disorder 
was manifested during service or is 
otherwise causally related to service. 

4.  After undertaking any additional 
development which is deemed necessary, 
review the expanded record and determine 
whether the benefits sought can be 
granted.  If any benefits sought on 
appeal remain denied then the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


